DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 03/01/2021.
Claims 1, 3-7, 9-11, 14-15 and 17-23 remain pending in the application.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Seth Kim on 05/27/2021.
The application has been amended as follows: 
Please cancel claim 3.

Claims 1, 4-7, 9-11, 14-15 and 17-23 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 9, the Applicants persuasively argued that the combination of Yang, Machorro, Park, Roman and Kerdiles does not disclose or suggest the limitation of claim 9, with particular to the limitation “a first passivation layer on the silicon oxynitride layer”, “wherein the first passivation layer comprises: a silicon nitride layer formed to be contacted … wherein a carbon content of the silicon nitride layer is greater than a nitrogen content of the silicon carbonitride layer, based on atomic percent”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        05/27/2021